Citation Nr: 1517403	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  04-37 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill (Chapter 30), Veterans' Educational Assistance Program (Chapter 32), or the Montgomery GI Bill - Selected Reserve (Chapter 1606).


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 2003 to December 2003.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2004 decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was remanded by the Board in August 2005 so that the Veteran could be scheduled for a Board hearing before a Veteran's Law Judge sitting at the RO, i.e., a Travel Board hearing.  A hearing was scheduled for July 2014; however, in May 2014, the Veteran contacted the RO and withdrew her Travel Board hearing request in favor of a videoconference hearing.  In an August 2014 letter, the Veteran was informed that her videoconference hearing was scheduled for September 2014, and such notice was confirmed by an August 2014 report of contact with the Veteran.  The Veteran failed to appear at her hearing, and her request for a Board hearing was therefore deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d).  

In September 2014, the Board issued a second remand of the Veteran's appeal to the RO with instruction to obtain the Veteran's complete service personnel records.  The RO complied with these instructions, and such records were associated with the Veteran's claims file

The Board is therefore satisfied that the instructions in its remands of August 2005 and September 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  The Veteran did not serve a period of active duty.

2.  The Veteran entered service after July 1, 1985.

3.  The Army has determined that the Veteran did not complete an initial period of active duty for training.


CONCLUSION OF LAW

The criteria for education benefits under the Montgomery GI Bill (Chapter 30), Veterans' Educational Assistance Program (Chapter 32), or Montgomery GI Bill - Selected Reserve (Chapter 1606), have not been met.  10 U.S.C.A. §§ 16132 (West 2014); 38 U.S.C.A. §§ 3011, 3012, 3221, 3222, 3031 (West 2014); 38 C.F.R. §§ 20.5052, 21.1033, 21.5040, 21.7042, 21.7044, 21.7050, 21.7051, 21.7135(s), 21.7540 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to education benefits, where resolution of the claim is as a matter of law and there is no dispute of fact.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Merits

In her May 2004 claim, the Veteran stated that she was unsure which education benefit applied to her.  The Board will therefore address in turn each of the benefits available on her claim form.

Chapter 30

Veterans may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), an individual may establish eligibility by showing that he or she first entered on active duty as a member of the armed forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2).

The Board finds that the Veteran is not eligible for education benefits under Chapter 30 because she has not served any period of active duty.  The Veteran's DD 214 indicates that she had active duty for approximately six months from June 2003 to December 2003, as well as prior inactive duty; however, the Veteran's contract is an Army Reserves contract and not an active duty contract.  The Board reads this as a statement that the Veteran's service was a period of ACDUTRA and not active duty.  Significantly, the DD 214 does not indicate that any primary specialty was assigned, which would be a prerequisite for a Reservist to begin active duty.  Furthermore, the four months and ten days of inactive duty indicated on the Veteran's DD 214 appear to correspond to the time between her signing a recruitment contract in January 2003 and her ACDUTRA period beginning in June 2003.  The Veteran's statements, discussed in detail below, align with this characterization of her service.  The Board therefore finds that the Veteran has not served a period of active duty, and educational benefits under Chapter 30 must therefore be denied.

Chapter 32

To be eligible for educational benefits under Chapter 32, the Post-Vietnam Era Veterans' Educational Assistance Program, a person entering military service between January 1, 1977, and June 30, 1985, had to enroll in the program for at least 12 consecutive months and agree to a monthly deduction from their military pay.  38 U.S.C. §§ 3221(a), 3222(a); 38 C.F.R. §§ 21.5040(a), 20.5052(a).  

The Board finds that the Veteran is not eligible for education benefits under Chapter 32 because she did not serve any period of service prior to July 1, 1985.  The Veteran's enlistment papers indicate that she was less than one year old on July 1, 1985.  Educational benefits under Chapter 32 must therefore be denied.

Chapter 1606

Educational benefits are available to qualifying members of the Selected Reserve under Chapter 1606 of Title 10 of the United States Code.  See 10 U.S.C.A. § 16132.  A person is eligible for benefits if, after June 30, 1985, he or she, for a period of not less than six years, enlists, reenlists, or extends an enlistment as a Reserve, or is appointed as a reserve officer, and has completed the requirements of a secondary school diploma or its equivalent.  38 U.S.C.A. § 16132(a).  Educational benefits may not be provided, however, to a member until the member has completed the initial period of ACDUTRA required of the member.  38 U.S.C.A. § 16132(b).  The determination of an individual's eligibility for Chapter 1606 benefits, as to military service, is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a). 

The Veteran entered her period of ACDUTRA in June 2003.  Service treatment records indicate that the Veteran first was treated for pain in the left foot in August 2003.  Treatment continued throughout September, and in October 2003 the Veteran was involuntarily reassigned as a result of this condition.  The Veteran's DD 214 indicates that she was honorably discharged due to a physical condition, not considered a disability.  In an August 2013 rating decision, the Veteran was awarded service connection for this condition.   Her DD 214 further indicates that she was not assigned a primary specialty, and that her last duty assignment was with a fitness training company.  

In May 2011, the Army communicated to VA that the Veteran is not entitled to benefits under Chapter 1606, because the Veteran never completed her initial period of ACDUTRA.  

In her October 2004 substantive appeal, the Veteran stated that she believes she should be granted education benefits despite the fact that she did not meet the time requirement, because she failed to complete her initial ACDUTRA period due to injury.  As the Veteran stated in her July 2004 notice of disagreement, the Veteran was involuntarily removed from ACDUTRA due to her injury.

In a February 2015 statement, the Veteran stated that she received documents from her company commander indicating that she had completed basic training.  The Veteran has not provided these documents for review.  The Veteran further stated that she was told when she was recruited that she would get education benefits, and did not know of these conditions.  The Veteran stated that she was misled.  The Board notes that the Veteran signed and initialed a DA Form 5435-R in January 2003, which fully explains the terms of benefits under Chapter 1606.  

The Board finds that the Veteran's DD 214 specifically states that the Veteran was assigned no primary specialty, and that this reflects the Army's determination that the Veteran did not complete her required period of initial ACDUTRA.  The Board further finds that this determination is dispositive.  Educational benefits are not available to persons who have not completed their period of initial ACDUTRA.  38 U.S.C.A. § 16132(b).  The Board recognizes that the Veteran has stated that she did complete her basic training, but under 38 C.F.R. § 21.7540(a) the Board is without power to review the Army's determination that the Veteran did not meet this requirement.  The Board therefore concludes that the Army has determined that the Veteran did not complete the required period of initial ACDUTRA, and therefore VA cannot award the Veteran educational benefits under Chapter 1606 as a matter of law.  


ORDER

Education benefits under the Montgomery GI Bill (Chapter 30), Veterans' Educational Assistance Program (Chapter 32), and Montgomery GI Bill - Selected Reserve (Chapter 1606), are denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


